Mr. Justice McGowan.
3 I concur in all the points of this opinion of the Chief Justice, except that as to what is called ’‘the Dougherty lot.” As to that I cannot agree that Mrs. Penelope Coghlan “died intestate,” but, on the contrary, it seems to that it passed to the appointees named in the will of Penelope in the execution of the power given to her by her mother’s will.
In March, 1861, the will of Nancy Sledge was admitted to probate, by which she devised to her daughter, Penelope Cogh-lan, the lot in question to her sole and separate use during her *439life, with a power of appointment by deed or will. Soon after, in July, 1861, the said Penelope executed her will, by which, in the regular form prescribed for the purpose of the execution of powers, she devised said lot to those now claiming it as the appointees under the power. Mrs. Coghlan lived until 1883, when she died, leaving her said will in full force, with the provision making the appointments to the uses before stated. If this were all, there could be no doubt whatever that this unrevoked will of Penelope would be regarded as a good execution of the pow'er given to her by her mother’s will; and the defendant would take as the appointee.
But it further appeared that, in the long interval between the execution of the will of Penelope (1861) and her death in 1883, she had in 1863 made a sale of the lot — had actually conveyed it to one Mrs. Dougherty, who paid half of the purchase money in cash, and gave a mortgage of the premises to secure the other half; that, however, before the mortgage was satisfied Mrs. Dougherty died and her heirs, in consideration of the surrender of the mortgage, gave up the purchase, and by deed reconveyed the lot to the defendant "Gardner, in trust for the sole and separate use of the said Penelope during her life, with precisely the same powers to dispose of by will or deed,” as were given her by the will of her mother. Under these circumstances it is contended that by the conveyance to Dougherty in 1863. afterwards in effect cancelled, the power given to Penelope by the will of her mother had been entirely executed and extinguished; and that the new power embraced in the reconveyance of the Dough-erty heirs back to the trustee of Mrs. Cogh-an, could not be executed by her will, for the reason ¡hat such new power was created subsequent to the date of her will. And therefore the lot was necessarily 'lthe intestate property” of Mrs. Coghlan, notwithstanding the express execution of the power in her will.
I cannot concur in this view. In the first place, this Dough-erty transaction, considered as a whole, w'as not a complete execution of the power so as to extinguish it. At the time of that transaction the power had already been executed by the will of Mrs. Coghlan It is. true she had th- right to change bet-will, and possibly that embraced the right to revoke the up-*440pointment to uses therein made. But we are not informed that she ever changed her will, or expressly revoked the appointments made in it. And I cannot think that the Dougherty transaction, taken as a whole, must necessarily operate as such revocation; that the transfer “by deed” was ever complete. All the parties concurred in undoing what had been partly done, and in restoring, as far as possible, the status quo, by putting Mrs. Coghlan, in respect to the lot, in the same condition she originally occupied. It seems to me that the construction contended for would be very technical, giving effect to a part of the Dougherty transaction and ignoring the remainder. “Questions have arisen whether there can be a valid re-execution of a power in which the original execution has failed either from fraud or from some other defect; in the latter case it seems clear that it may be validly re-executed,” &c. Farwell on Powers, page 166 and authorities.
4 But if we must consider the first conveyance of the lot to Miss Dougherty, although coupled with a mortgage of the premises, &e., - .as a good and unalterable execution of the power, so as to extinguish the original power, and-r evoke, by implication, the prior appointment to uses in Mrs. Coghlan's will, then it must follow that the return conveyance of the Dougherty heirs brought back to her the title, ivith a new declaration of the identical powers contained in the will of Mrs. Sledge, “to dispose of by will or deed,” &c. That being assumed, why may not the new declaration of the powers be exercised bv the will of Mrs. Cogh-lan ? There is no doubt the lot is the same, and the powers are the same. Does it make any difference by whom the powers are created, provided she has the title and the right to declare them? But it is said that the will of Mrs. Coghlan, executed in 1861, could not operate as the execution of a power created in 1867 ; that a power cannot be executed before it is created. This may be the general rule, but if so, it does not seem to apply to the execution of powers “by will.” If a power may be executed by will, when must it be considered as done ? When the will is. executed, or when it takes full effect by the death of the testator? If the rule is the same as to the execution of powers, as it is in relation to ordinary property, it speaks at the death, and in that case Mrs. Coghlan’s will took full effect in 1883, long after the *441new declaration of the powers in the Dougherty deed. This seems to be the settled doctrine. “A general power of appointment may be well exercised by a wilU executed previously to the creation of the power, and that, too, by a mere residuary gift. * * * And it seems that a limited power of appointment, may also be well exercised by a will executed previously to the creation of the power, if there be a sufficient reference to the power or the subject matter thereof." See the late admirable treatise of Mr. Farwell on Powers, pages 185, 188. and authorities.
I think that the judgment below should be affirmed.
Mr. Justice Pope.
The members of this court have readily disposed of all the questions raised b}r this appeal, except that relating to the judgment of the Circuit Court as to the effect of the conveyance of Mrs. Penelope Coghlan, executed in 1863, of one-half of a lot in the town of Sumter to Margaret M. Dough-erty, upon the devise of the same as contained in the will of the former, signed on the 2d July, 1861, and left unrevoked at her death in the year 1884. Much of the delay in handing down the judgment of this court is due to the desire on our part to take more time for reflection in order to do our full duty to the parties to this controversy, in the decision of a novel question, so far as the decisions of the courts of this State are concerned.
Nancy Sledge devised certain property to her daughter Penelope (who had intermarried wi.th one Thomas J. Coghlan) for life, with the power to said Penelope to dispose of the same by deed or will. As before remarked, Mrs. Coghlan, on the 2d July, 1861, made her last will and testament, by the provisions of which all her estate, real and personal, was given to her niece, the defendant, Mrs. Emily E. Whittemoro. In 1863 she conveyed a part of the real estate devised by her mother’s will to Margaret M. Dougherty, to wit, one-half of a lot of land in the town of Sumter, at the price of $10,000, of which she was paid one-half in cash, the balance being on a credit. In 1867 Margaret M. Dougherty having died intestate without having paid the credit portion of the purchase money, her heirs at law1 conveyed said lot of land to Henry W. Gardner in trust for the use of said Penelope Coghlan for life, with power to dispose of the *442same by deed or will, or, in other words, just in effect as she had held said lot of land before she conveyed the same to Margaret M. Dougherty; and in consideration thereof Mrs. Coghlan can-celled the bond and mortgage of Margaret M. Dougherty for the credit portion.
3 The question now arises as to whether this last named lot of land passes under the will of Mrs. Coghlan. or whether she did not die intestate as to the same. It should be remarked just here, that by reason of her coverture the laws of this State placed restrictions upon her testamentary capacity as to property acquired prior to 16 April, 1868, the date of the adoption by the people of this commonwealth of the present Constitution, which contains a provision justly enlarging the powers of married women. There is no question of the testamentary capacity of Mrs. Coghlan if the lot of land we have referred to is brought under the powers vested in her by the will of Nancy Sledge, her mother. Here is the point of difficulty. Let us meet it fairly and squarely.
It is not denied that, as a general rule, where one is vested by a deed or will with the execution of a power, the exercise of that power, according to law, exhausts it. This general rule is made the basis of appellant’s argument here, and it must be admitted, in all frankness, that it is very strong. But it is contended, on the other hand, that if by reason of any circumstances the appointee of the power, voluntarily or by operation of law, is clothed anew with the original, power, so that its attempted or competed exercise is blotted out forever and no longer exists in law or fact to impede the full exercise of the original power, then such power may be exercised. The force of this last argument is met in the case at bar in this way : It is admitted that in 1867 the lands were reconveyed by the heirs of Margaret M. Dougherty to Penelope Coghlan’s trustee upon similar trusts to those expressed in the will of Nancy Sledge, vet it was neither expressly made subject to such powers of Nancy Sledge’s will, nor was there a direct assertion or execution by Penelope Coghlan of the newly acquired powers under the Dougherty heirs’ deed to her trustee, either by deed or will, executed after 1867.
Mr. Justice McGowan, in his separate opinion, has quoted *443with approval several references to views on this subject announced in the work of Mr. Farwell on Powers. The writer has derived some satisfaction from the case of Bowen v. Chase, 94 U. S., 812, in which case Mr. Justice Bradley delivered the judgment of that court. Without intending or attempting to fully outline the facts and conclusions of that case, it will be proper to state some of each. Stephen Jumel, by two deeds of similar import, executed in 1827 and 1828, conveyed to one Werckmeister certain real estate in differents parts of the city of New York in trust, so that the rents and profits should go to his wife, Eliza Brown Jumel, for life, with a general power of appointment during her life-time, and on failure to make such appointment, to her heirs in fee simple. Thereafter in the year 1828, Eliza Brown Jumel made an appointment, by a deed duly executed, of all the lands conveyed in trust, that at her death all the estate should be conveyed by her trustee to such persons as she by her last will might designate; but in the event of her dying intestate, then her trustee should convey the same to her husband for life, and after his death to Mary Jumel Bownes in fee simple. By a deed duly executed she conveyed a large part of the trust estate to Alexander Hamilton 10 January, 1834. lor the expressed condition of $15,000. On 21 day of October, 1834, Alexander Hamilton re conveyed the land to Werckmeis-ter upon the same trusts declared in the original deed of trust.
Questions arose in regard to this transaction as to the effect of the deed to Alexander Hamilton. It was admitted that under the deed of Stephen Jumel full power was given Eliza Brown Jumel to alienate any of the trust estate, but it was contended that, having done so for an expressed valuable consideration, notwithstanding Alexander Hamilton reconveyed to her trustee under all the original trusts and powers, thereby reinvesting her, so to speak, with all the rights she acquired under the oH-jinal deed of her husband, Stephen Jumel, the appointment under bet-deed. dated in 1828, in favor of Mary Jumel Bownes. was ineffectual, and her estate descended to her heirs at law. However the Supreme Court of the United States held that the sale to Hamilton, and the reconveyance of Hamilton to Werckmeister as trustee, was equivalent to a cancellation of the pretended pur*444chase. These are the words of the court on that question: ‘‘The conveyance to Hamilton may admit of more doubt. But looking at the whole transaction, the conveyance and reconveyance, we cannot avoid the conclusion that it was intended as a means of getting rid of the former appointment. The reconveyance by Hamilton to Wer elan enter was equivalent to a cancellation of the pretended purchase. [Italics the writer’s.] It was not a sale made by Hamilton to Werckmeister, nor a settlement made by him for any purposes of his own. It was simply a handing bach of the property. [Italics the writer’s.] In our judgment, therefore, the two conveyances amounted to a mere formal transfer and retransfer; and if any sale was ever intended, it was rescinded by the mutual consent of the part'es to it. We are of opinion that this transaction did not. any more than that with Phillipon, affect the appointment in question, or the estate of the appointee, whether that estate is to be regarded as a legal or equitable one ”
4 It is not contended that the case of Bowen v. Chase, supra, is decisive of the question now under consideration. The facts and circumstances of the two cases are not the same. But it may be remarked that the discussion of the principles governing the execution of the power of appointment that took place in the case just quoted, serves to make clear some of the difficulties that exist in our own case. One of the difficulties in the mind of the writer arose from the fact that while it was admitted that the deed reconveying the lot in Sumter did clothe Mrs. Coghlan with the power of appointment, yet she did not execute that power of appointment unless the will signed by her in 1861 could bo said to do so, and this will was not executed in view of that deed of reconveyance, for the will was made confessedly six years before the deed of conveyance was executed. Still, as the deed of conveyance executed in 1867 was not made as an independent or separate transaction, apart from the attempt of Mrs. Coghlan to execute the power with which she was clothed by the will of her mother, Nancy Sledge, but was, in fact, a cancellation of such attempted exercise of such power, the writer is unable to see how it should be con*445strued to “affect the appointment in question or the estate of the appointee” in the case at bar.
For the reasons herein given, in addition to those contained in the separate opinion of Mr. Justice McGowan, the writer is of opinion that the appeal should be dismissed.
Judgment affirmed.